*540The following answer was returned:

To the House of Representatives:

The undersigned Justices of the Supreme Court submit the following opinion with respect to the constitutionality of House Bill No. 402, entitled, “An Act relative to exemptions from the stock-in-trade tax.”
House Bill No. 402 would exclude from the category of taxable stock-in-trade: “personal property in transit through this state as manufactured goods, wares, seed, feed, fertilizer, tools, supplies and merchandise which is consigned to a warehouse within the state from outside the state for storage or assembly in transit to a final destination outside the state, whether such destination is specified before or after the transportation thereof begins . . . provided that said property in transit shall not remain in the state for more than nine months.”
Over one hundred years ago Chief Justice Parker speaking for this court said, “There is no doubt that the Legislature may provide, by general laws, for exemption of certain classes of property from taxation, as well as exempt it, in fact, by omitting it in the description of property required to be taxed.” Brewster v. Hough, 10 N. H. 138, 142. See Canaan v. District, 74 N. H. 517; Opinion of the Justices, 76 N. H. 609.
The problem of the Legislature in selecting the proper subjects for taxation is a difficult one (Opinion of the Justices, 82 N. H. 561, 570, 575) since such selection produces an unequal distribution of the tax burden. But this inequality does not defeat that power since it is the result of every classification. Id. “In the selective process of classifying certain property for taxation and exempting other property the Legislature has a wide discretion which will be sustained ‘provided just reasons exist for the selection made.’ ” Opinion of the Justices, 95 N. H. 548, 550.
Just reason for excluding the personal property described by the bill from the classification of taxable stock-in-trade may be thought to exist because the excluded property includes goods in interstate commerce and goods temporarily warehoused within the state for not more than nine months which are types of property frequently *541classified in other states as nontaxable. See Opinion of the Justices, 95 N. H. 548, 551; Opinion of the Justices, 97 N. H. 533, 536.
In our opinion House Bill No. 402 does not conflict with our Constitution.
Frank R. Kenison,
Laurence I. Duncan,
Amos N. Blandin, Jr.,
Edward J. Lampron,
Stephen M. Wheeler.
July 9, 1957.
E. Harold Young, Representative of Pittsfield, for the bill.